Opinion by
Keefe, J.
At the trial plaintiff’s witness testified that he had personally ordered the pig banks and pig boxes and had visited the Indians who make them; that they use the ordinary adobe mud dug out of their yards, mix it with water, and put it on a half-shaped hard adobe mold, thereafter removing it from the mold to dry in the sun; and that the articles are gray or light tan in color because of the color of the adobe mud or clay, being unwashed, unmixed, and not artificially colored. From the testimony it was held that the merchandise in question is properly dutiable at 15 percent under paragraph 210, as claimed.